61024: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61024


Short Caption:HUCKABAY PROPERTIES VS. NC AUTO PARTS C/W 61791Classification:Civil Appeal - General - Other


Consolidated:61024*, 61791Related Case(s):61791


Lower Court Case(s):Washoe Co. - Second Judicial District - CV0902901Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:06/27/2012 / Georgeson, JamesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantHuckabay Properties, Inc.John A. Collier
							(Hoffman Test Guinan & Collier)
						Seth T. Floyd
							(McDonald Carano Wilson LLP/Las Vegas)
						Debbie A. Leonard
							(McDonald Carano Wilson LLP/Reno)
						Beau Sterling
							(Sterling Law, LLC)
						


RespondentNC Auto Parts, LLCWm. Patterson CashillRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


RespondentSteven B. CrystalWm. Patterson CashillRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						



14-09701: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/11/2012Filing FeeFiling fee due for Appeal. Filing fee will be forwarded by the District Court.


06/11/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-18274




06/11/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-18278




06/22/2012Filing FeeFiling Fee Paid. $250.00 from Hoffman, Test, Guinan & Collier.  Check no. 22768.


06/27/2012Notice/IncomingFiled Notice of Association of Counsel (Robert L. Eisenberg appearing on behalf of Respondent Steven B. Crystal and NC Auto Parts, LLC).12-20188




06/27/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge:  James Georgeson.12-20206




07/02/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-20788




08/16/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 28, 2012, at 10:00 a.m.12-25828




09/05/2012Notice/IncomingFiled Notice of Association of Counsel (Beau Sterling of Sterling Law for Appellants).12-27986




11/29/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.  Nos. 61024/61791.12-37675




12/12/2012Settlement Order/ProceduralFiled Order: Consolidate Appeals/No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief.  Docketing statement due for case no. 61791.  Nos. 61024/61791.12-39068




01/02/2013Notice/OutgoingIssued Notice to File Docketing Statement in Docket No. 61791. Due date: 10 days. Nos. 61024/61791.13-00086




01/04/2013Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days. Nos. 61024/61791.13-00293




01/17/2013Docketing StatementFiled Docketing Statement (Docket 61791). Nos. 61024/61791.13-01859




01/23/2013Transcript RequestFiled Certificate of No Transcript Request.13-02381




02/04/2013Order/ProceduralFiled Order Partially Dismssing Appeal. We dismiss the appeal in Docket No. 61024 as to John Huckabay, Jr., individually, only. The clerk of this court shall modify the caption accordingly. Nos. 61024/6179113-03524




03/08/2013MotionFiled Motion for Extension of Time (First - Opening Brief [30 days]). Nos. 61024/61791.13-07174




03/08/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The motion to extend time to file opening brief is approved. Due date: April 11, 2013.13-07185




04/12/2013MotionFiled Motion for Extension of Time - Opening Brief (Second Request).  
Nos. 61024/61791.13-10845




05/24/2013Order/ProceduralFiled Order Denying Motion for Extension of Time. Appellants: Opening Brief and Appendix due: 11 days. Nos. 61024/6179113-15456




06/10/2013MotionFiled Motion for Extension of Time.13-16852




06/10/2013MotionFiled Motion to Dismiss Appeal.13-16861




06/10/2013MotionFiled Opposition to Motion for Extension of Time. Nos. 61024/6179113-16893




06/14/2013Notice/IncomingFiled Certificate of Service Appellants' Combined Opening Brief.13-17585




06/14/2013MotionFiled Reply in Support of Motion for Extension of Time and Opposition to Motion to Dismiss Appeals.13-17621




06/17/2013BriefReceived Appellants' Combined Opening Brief. Nos. 61024/61791.(RETURNED, UNFILED, PER ORDER OF 6/25/13).


06/17/2013AppendixReceived Appendix to Opening Brief CD-ROM included - Vols. 1 through 7. Nos. 61024/61791. (RETURNED, UNFILED, PER ORDER OF 6/25/13).


06/17/2013MotionFiled Reply in Support of Motion to Dismiss.13-17796




06/25/2013Order/DispositionalFiled Order Dismissing Appeals and Referring Appellants' Counsel to the State Bar of Nevada. Appellants' untimely motion for an extension is denied, respondents' motion to dismiss is granted, and "we hereby dismiss these appeals." As a result of Mr. Sterling's failure to meet deadlines and follow court rules and orders, we refer him to the State Bar of Nevada to pursue such investigation and discipline as it sees fit. The clerk of this court is directed to mail to the State Bar copies of all motions, oppositions, and responses filed in these appeals since March 8, 2013, when appellants filed their motion for an extension of time, as well as this court's May 24, 2013, order denying as moot appellants' second motion for an extension of time. Fn1[The clerk of this court is directed to return, unfiled, the opening brief and appendix, which were provisionally received in this court on June 17, 2013.] 61024/61791. NNP13-JH/RP/MC.13-18725




07/02/2013Notice/IncomingFiled Substitution of Counsel (Debbie Leonard, Esq. and Seth T. Floyd, Esq. in the place and stead of Sterling Law, LLC).13-19383




07/02/2013MotionFiled Motion for Reconsideration and to Reinstate Appeal13-19386




07/09/2013MotionFiled Opposition to Motion for Reconsideration. Nos. 61024/61791.13-20058




07/15/2013MotionFiled Reply in Support of Motion for Reconsideration and to Reinstate Appeal.13-20708




07/16/2013Post-Judgment PetitionFiled Appellants' Huckabay Properties, Inc., Petition for Rehearing.Nos. 61024/61791.13-20797




07/16/2013Notice/IncomingFiled Certificate of Compliance Pursuant to NRAP 40.13-20798




07/16/2013Filing FeeE-Payment $150.00 from Seth T. Floyd.


07/30/2013Post-Judgment OrderFiled Order Denying Motion for Reconsideration and Denying Rehearing. We deny the motion for reconsideration. "The petition for rehearing is denied." NRAP 40(c). Nos. 61024/61791.13-22427




08/07/2013Post-Judgment PetitionFiled Appellants' Petition For Reconsideration En Banc. Nos. 61024/6179113-23111




09/30/2013Notice/IncomingFiled Report from the State Bar of Nevad regarding attorney Beau Sterling.


03/27/2014Opinion/Non-DispositionalFiled Opinion on Reconsideration. "Petition for en banc reconsideration denied." Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Gibbons/Parraguirre/Cherry/Pickering/Douglas/Saitta. 130 Nev. Adv. Opn. No. 23. EN BANC  Nos. 61024/6179114-09701




04/21/2014RemittiturIssued Remittitur. Nos. 61024/61791.14-12803




04/21/2014Case Status UpdateRemittitur Issued/Case Closed. Nos. 61024/61791.


05/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 28, 2014.14-12803




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968.14-29426